Citation Nr: 1045295	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to June 
1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of cold injury related to service are not shown.


CONCLUSION OF LAW

Residuals of cold injury were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA satisfied its duty to notify.  The Board finds that the VCAA 
letter sent to the appellant in January 2008 essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  Additionally, VA 
requested information or evidenced showing that the claimed 
condition existed from service until present, and listed the 
types of evidence that could help establish entitlement to the 
benefit sought.  This evidence was not limited to medical 
records, but included employment records and buddy statements.  
At this time, VA provided notice of the disability rating and 
effective date elements of his claim.

Furthermore, VA satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment records 
have been associated with the claims folder.  Also, although it 
is noted in a lay statement submitted on behalf of the appellant 
that the service treatment records were destroyed and 
unavailable, service treatment records to include report of 
separation examination dated June 1954 are associated with the 
claims folder.

VA afforded the appellant an opportunity to appear for a hearing.  
A copy of the transcript is associated with the claims folder.  
At that time, the VLJ clarified the issues on appeal and 
acknowledged the representative's request for a VA examination of 
the feet.  It is noted that the claim was subsequently remanded 
for a VA examination and opinion.  The actions of the Veterans 
Law Judge complied with 38 C.F.R. § 3.103.

VA afforded the appellant an examination in May 2010 and obtained 
a medical opinion on his behalf.  The Board notes that the recent 
VA examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant served during the Korean 
War.  However, he did not engaged in combat and he does not 
assert that his claimed problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

The appellant seeks service connection for residuals of cold 
injury.  He contends that he sustained a cold injury while 
serving in Korea.

However, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
service connection for residuals of cold injury.  A cold injury 
related to service is not shown.

Service treatment records show no complaints or findings for 
injury related to cold exposure.  In January 1951, he did 
complain that he found it difficult to sleep in a cold tent 
without sheets on the cot.  He was found to be anxious.  During 
hospital admission in March 1953 for tonsillitis, the appellant 
provided an adult medical history.  He noted having had pneumonia 
and right wrist fracture.  He did not report cold injury or 
symptoms compatible with cold injury.  Consistent with this self-
reported medical history, report of separation examination dated 
June 1954 reflects normal clinical evaluation.  The feet were 
normal.  The skin was normal.  Neurological examination was 
normal.

The Board accepts that the appellant is competent to report cold 
exposure and symptoms that come to him through his senses.  Layno 
v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, here, the Board finds that the 
appellant's remote report that he sustained cold injury in 
service is not credible.  In assessing credibility, the Board may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Also, the Board may consider the absence 
of contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan supra.  Here, we are 
faced with far more than a mere silent record.

Here, the Board finds that the appellant is not credible for 
multiple reasons.  First, the contemporaneous medical record is 
silent for cold injury, and symptoms compatible with cold injury.  
The separation examination is normal for pertinent findings.  
Although he reports that he has had continuous symptoms since 
service, such remote report is inconsistent with the normal 
separation examination and the 1955 VA examination disclosing 
that skin and neurologic system were normal.  We are also mindful 
of the fact that the appellant filed a claim for compensation for 
a wrist disability in 1955 but did not mention his purported 
continuing problems with a cold injury.  Here, his silence when 
otherwise affirmatively speaking constitutes negative evidence.  
We find it incredible that someone with a continuing cold injury 
problem would file a claim for a wrist but not mention an ongoing 
problem involving a cold injury.  Such silence, when otherwise 
speaking, defies belief in this case.  Second, we note that the 
initial report of an in-service cold injury is more than 50 years 
after service discharge.  The Board observes that, in November 
2007, when requesting compensation, the appellant reported that 
he had residual of cold injury related to service.  Notably, the 
appellant had not requested service connection for residuals of 
cold injury when he filed claims with VA in January 1955, soon 
after service discharge, and in July 2001.  Given the context and 
the significant time that had elapsed between service and the 
report of an in-service cold injury, his report appears to have 
been motivated by desire for monetary gain or other factors.  In 
addition, the appellant has been remarkably vague and general 
regarding the alleged cold injury in service.  While he reported 
that the weather was cold in Korea and that he had discolored 
feet treated at a MASH unit, he provided VA with no dates and no 
details as to the symptoms or treatment.  The record shows that 
he has been given the opportunity to provide buddy statements 
with regard to the incurrence of a cold injury, but has not done 
so.  Lastly, there is an absence of documented complaints during 
the years intervening service and his claim, as well as, an 
absence of treatment for the claimed condition during those 
years.  This coupled with normal clinical evaluation of the 
neurologic system and lower extremities on a 1991 VA examination 
weigh against the appellant's credibility.  Again, the Board is 
faced with more than a mere silent record.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider 
the veteran's entire medical history, including a lengthy period 
of absence of complaints).  Savage v. Gober, 10 Vet. App. 488 
(1997) (in a merits context, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity).  In 
view of the above, the Board finds that the appellant's testimony 
and statements in regard to having sustained a cold injury in 
service is not credible.  Therefore, his testimony and statements 
have no probative value as to this matter.

The Board has considered the medical opinion dated February 2008 
from A.F., M.D.  This opinion reflects that the opinion that the 
appellant's "symptoms are related to his cold exposure."  This 
opinion reflects that the appellant reported a history of cold 
exposure between 1951 and 1954 in the waters off of Korea, and 
exposure to temperatures below zero, and frostbite.  However, the 
medical history reported by the appellant is not borne out by the 
record and, moreover, the Board has determined that the 
appellant's testimony and statements of cold injury in service 
are not credible.  Thus, the favorable medical opinion has no 
probative value.  It is well-established that the Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  
Additionally, the favorable medical opinion lacks probative value 
because there is no mention of the "symptoms" reported by the 
appellant and the physician reports normal arterial evaluation; 
thus, it is unclear as to what the physician is attributing to 
the alleged cold injury in service.

Lastly, the evidence includes a negative medical opinion.  Report 
of VA examination dated May 2010 reflects the appellant's history 
of cold injury in service and that he was on the US Ski Patrol 
for over 50 years after service.  It further shows that the 
examiner reviewed the claims file, including the service 
treatment records, which were silent for cold injury.  A thorough 
examination was conducted and the findings are included in the 
report of examination.  The diagnoses were peripheral neuropathy 
of the feet, degenerative joint disease of the feet, and 
degenerative joint disease of the hands.  The examiner opined 
that these conditions were not the result of in-service cold 
exposure.  His rationale was that the service treatment records 
showed no evidence of cold injury during active duty, and there 
was no evidence of this disability within 5 years of active duty.  
The examiner stated that degenerative joint disease of the hands 
and feet was most consistent with the aging process, and that the 
cumulative cold exposure from over 50 years of snow patrol seemed 
to outweigh the cold exposure in service.

The Board finds that the May 2010 VA opinion is more probative 
than the private physician's opinion because it was based on 
review of the claims folder, including the service treatment 
records, and is supported by a medical rationale.  The private 
medical opinion is not supported by a medical rationale and 
relies entirely on the history provided by the appellant and 
found to be not credible by the Board.  We also note that the 
private opinion leaves out the veteran's decade's long history of 
ski patrol and skiing around the world.  Again, we find that the 
private opinion is based upon either an incomplete or incorrect 
medical history.  Since the pertinent history is incorrect, the 
medical opinion is equally incorrect. 

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As an aside, the Board notes that that the record includes a lay 
statement from M.C., which does not pertains to the claim in this 
case.  Also, the Board acknowledges the representative's October 
2010 statement in support of the claim, and seeking remand for 
personnel records to establish that the appellant participated in 
search and rescue missions, which exposed him to extreme cold.  
However, the Board believes that even if service personnel 
records showed duties that included search and rescue-or cold 
exposure-this would not outweigh the contemporaneous medical 
evidence showing normal clinical evaluation at separation and the 
50 years of quiescence intervening service and documented 
abnormal findings for the extremities (such as, peripheral 
neuropathy of the feet).  Further, nothing in his discharge 
certificate, issued under honorable conditions, reflects training 
for search and rescue.  Rather, he was a machinist.  As noted 
above, the appellant is not a reliable historian or credible.  
Therefore, remand for such records is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).


ORDER

Service connection for residuals of cold injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


